NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDWIN ALEXANDER MOLINA                          No.    21-70569
HERNANDEZ,
                                                Agency No. A213-612-126
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 11, 2022**
                                 Pasadena, California

Before: WATFORD and FRIEDLAND, Circuit Judges, and HELLERSTEIN, ***
District Judge.

      Edwin Alexander Molina Hernandez (“Petitioner”), a native and citizen of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Alvin K. Hellerstein, United States District Judge for
the Southern District of New York, sitting by designation.
El Salvador, petitions for review of a decision of the Board of Immigration

Appeals (“BIA”) upholding the immigration judge’s (“IJ”) denial of his claims for

withholding of removal and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. The BIA affirmed the IJ’s decision

without opinion, meaning that “the IJ’s decision becomes the BIA’s decision[,] and

we evaluate the IJ’s decision as we would that of the [BIA].” Lanza v. Ashcroft,

389 F.3d 917, 925 (9th Cir. 2004) (quotation marks omitted). We deny the petition

for review.

      Petitioner testified that he was targeted by gang members in El Salvador on

account of his relationship with his cousin, with whom Petitioner lived. The

cousin, an MS-13 gang member, had begun an affair with the wife of a member of

a rival gang. Because of the affair, the rival gang’s members wanted to kill

Petitioner’s cousin, and on three separate occasions, they approached Petitioner to

ask about the cousin’s whereabouts. In the course of these incidents, the gang

members subjected Petitioner to beatings, threats, and other forms of physical

abuse, asking questions about his cousin and stating that “they wanted someone to

pay for what [the cousin] had done.” The gang members never found or hurt the

cousin, and about six weeks later, Petitioner and his cousin fled El Salvador

together for the United States. Petitioner testified that, in 2019, his friends told

him that the gang members “are still looking for [the cousin] to kill him.”


                                           2
      The IJ denied Petitioner’s claim for withholding of removal. The IJ held

that Petitioner’s particular social group—family members of the cousin—lacked

social distinction and that, in any event, Petitioner had not established a nexus

between the harm and a protected ground because the gang members targeted

Petitioner only as a means of finding the cousin, not because they generally sought

to harm the cousin’s family. In the alternative, the IJ concluded that even if

Petitioner had suffered harm on account of his membership in his cousin’s family,

it was not more likely than not that Petitioner’s life or freedom would be

threatened in the future. We think substantial evidence supports this alternative

reasoning, and accordingly, we need not and do not reach the particular social

group or nexus issues.

      The record does not compel the conclusion that Petitioner would more likely

than not suffer persecution in El Salvador, even if he relocated within the country.

See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019) (“Under [the

substantial evidence] standard, we must uphold the agency determination unless

the evidence compels a contrary conclusion.”). The IJ noted that the gang

members targeted Petitioner because he lived in the same house as his cousin, who

is now living in the United States, and that the record therefore suggested that

Petitioner could safely relocate to another household or another area, particularly

given that the cousin would remain in the United States. The IJ further noted that


                                          3
no evidence in the record indicated that the gang distributed information about

Petitioner to other gang members throughout the country. Although Petitioner

testified that gang members would remember him because he was a semi-

professional soccer player, the IJ found that assertion unlikely to be true given that

about fifteen years had passed between the violent attacks and the IJ’s adjudication

of Petitioner’s claims for relief. Finally, the IJ noted Petitioner’s testimony that,

since he and the cousin fled the country, the rival gang’s members had not harmed

any other members of the family who remained behind in El Salvador. We

conclude that the IJ’s determination was supported by substantial evidence in the

record.

      Substantial evidence also supports the IJ’s determination that Petitioner is

not eligible for CAT protection. The IJ concluded that Petitioner had not

demonstrated that any torture would be “inflicted by, or at the instigation of, or

with the consent or acquiescence of, a public official acting in an official capacity

or other person acting in an official capacity.” 8 C.F.R. § 1208.18(a)(1). The IJ

noted that Petitioner had not reported any of the gang’s criminal activity to the

police and that it was therefore impossible to know whether the police would have

acquiesced in his torture. Petitioner testified that the police are corrupt and that he

feared they would collaborate with the gangs, based on news reports of

collaboration that he had seen on television. He also submitted country conditions


                                           4
evidence detailing the Salvadoran government’s struggle to control gang violence

in the country. Petitioner’s evidence does not compel the conclusion, however,

that the Salvadoran government would acquiesce in his torture. See Andrade-

Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016) (noting that “a general

ineffectiveness on the government’s part to investigate and prevent crime will not

suffice to show acquiescence”).

      PETITION DENIED.




                                         5